

115 HR 7305 IH: Choices for Increased Mobility Act of 2018
U.S. House of Representatives
2018-12-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 7305IN THE HOUSE OF REPRESENTATIVESDecember 13, 2018Mr. Sam Johnson of Texas (for himself and Mrs. McMorris Rodgers) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to clarify payment rules for manual wheelchairs
			 under part B of the Medicare program.
	
 1.Short titleThis Act may be cited as the Choices for Increased Mobility Act of 2018. 2.Clarifying payment rules for manual wheelchairs under part B of the Medicare program (a)ExclusionSection 1862(a)(1) of the Social Security Act (42 U.S.C. 1395y(a)(1)) is amended—
 (1)in subparagraph (O), by striking and at the end; (2)in subparagraph (P), by striking the semicolon at the end and inserting , and; and
 (3)by adding at the end the following new subparagraph:  (Q)in the case of a manual wheelchair furnished on or after January 1, 2019, where such expenses exceed the amount recognized under section 1834(a)(1)(B)(ii) for such wheelchair by reason of inclusion of any titanium construction materials included in the base of such wheelchair;.
 (b)No effect on fee scheduleSection 1834(a)(1) of such Act (42 U.S.C. 1395m(a)(1)) is amended by adding at the end the following new subparagraph:
				
 (J)Exclusion of certain manual wheelchair components from fee schedule amountBeginning January 1, 2019, any payment amount recognized under subparagraph (B)(ii) with respect to a manual wheelchair shall be treated as not including payment for any titanium construction materials included in the base of such wheelchair..
			